Citation Nr: 1532656	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from September 1957 to May 1962.  He also served with the Oklahoma Air National Guard from September 1980 to January 1999, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for bilateral hearing loss.  The Veteran appealed the denial of the claim in this decision and the matter is now before the Board.  

The Veteran was scheduled to testify via videoconference from the RO in North Little Rock in January 2011.  In a December 2010 statement, the Veteran withdrew his request for a Board hearing.  Thus, the Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise in showing that the Veteran's current bilateral hearing loss disability is etiologically related to noise exposure incurred during periods of active duty for training. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for his bilateral hearing loss, which he contends is due to noise exposure sustained during periods of active duty for training.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  

The Veteran contends that his bilateral hearing loss is due to noise exposure he sustained during his service with the Oklahoma Air National Guard.  VA regulations consider acoustic trauma to be an injury.  A January 1997 official statement of service in the Oklahoma National Guard shows many periods of ACDUTRA and INACDUTRA from September 1980 to August 1996.  Moreover, a National Guard Bureau report of separation and record of service (NGB-22) showed that he had additional National Guard service until January 1999.  Thus, he is entitled to compensation for his bilateral hearing loss if all of the requirements of service connection are met. 

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Sensorineural bilateral hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id.

Service connection may also be established with certain chronic diseases, including bilateral hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Because the Board can adjudicate the Veteran's claim for service connection for bilateral hearing loss based on direct service connection, it will not analyze this disability as a chronic disease.  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran currently has bilateral hearing loss, as shown my multiple VA and private audiological examinations.  For example, the most recent private audiological examination in November 2014 showed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
30
35
45
50
50
LEFT
25
30
35
50
50
45

Furthermore, his speech discrimination scores were at a 100 percent for both ears, although it is not clear that the private audiologist used the Maryland CNC word list test.  He was diagnosed with mild to moderate sensorineural sloping hearing loss in both ears.  Thus, the first element of service connection is met.  

In regards to the second element of service connection, namely, the in-service incurrence or aggravation of a disease or injury, the Veteran's DD-214 showed he served as an aircraft mechanic during his active service from September 1957 to May 1962.  Likewise, his NGB-22 showed that he was a flight engineer during his Air National Guard ACDUTRA and INACDUTRA periods.  The Veteran contended in numerous statements, such as a May 2015 letter, that his current bilateral hearing loss was caused by noise exposure from airplanes during his National Guard service.  In fact, personnel records from his National Guard service showed that he logged approximately 3800 hours of flight time in an airplane.  It is reasonable to assume that he was exposed to acoustic trauma during his time in the National Guard.  See Veterans Benefits Administration (VBA) Fast Letter 10-35, "Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus" (September 2, 2010).  Thus, the second element of service connection is met. 

Regarding the causal relationship between the present disability and injury incurred during service or periods of ACDUTRA or INACDUTRA, the Board notes that the claims file contains two conflicting medical opinions in addition to the consistent lay statements of record, which attribute his current bilateral hearing loss to his time in the Air National Guard.  In particular, the Veteran was afforded a VA examination in June 2008, during which he was diagnosed with normal to moderate sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  In an October 2008 addendum opinion, this VA examiner opined that his hearing loss is not the result of active duty military service as evidenced by air conduction thresholds obtained on the September 1957 service induction examination and the May 1962 separation examination.  She further opined that his hearing loss is most likely related to occupational and recreational noise exposure.  

In March 2015, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in April 2015.  After a thorough review of the Veteran's records, this VA audiologist opined that it is as least as likely as not that the Veteran's hearing loss was incurred in part as a result of his service, including active duty and active duty for training in the Air National Guard.  The audiologist reasoned that the first evidence of hearing loss per VA definition was noted at the September 1995 evaluation in the Air National Guard, which showed a threshold of 40 decibels at the 4000 Hz for the left ear.  However, an evaluation 12 days later noted a threshold of 15 decibels at this frequency.  The final evaluation during the National Guard service in October 1996 also did not reveal hearing loss per VA standards.  It was significant that no service examination after 1996 was located within his service treatment records, although he had additional National Guard service until January 1999.  

The VA audiologist compared the audiogram from 1960 to his last audiogram in 1996, and determined that there was a 15 decibel shift at the 3000 Hz frequency for the left ear and a 15 decibels shift at the 4000 Hz frequency for the right ear.  The audiologist noted that while the 6000 Hz frequency is not a ratable frequency for VA purposes, it is widely known to be susceptible to noise exposure.  Hearing loss was recorded at the 6000 Hz frequency on multiple examinations for the Veteran beginning in 1990.  The audiologist explained that even with three years of unaccounted for service medical documentation in the claims file, a threshold shift was noted.  The audiologist conceded that at least some of the current hearing loss was caused by or a result of events in service, even when there is no clinical hearing loss per VA standards.  Ultimately, this VA audiologist concluded that the Veteran's current bilateral hearing loss was at least as likely as not incurred in part as a result of active duty service and ACDUTRA in the Air National Guard because of the high probability of noise exposure during service, documentation of a threshold shift in both ears, the absence of a discharge audiogram in 1999, and the diagnosis of hearing loss in 2008.  

The abovementioned facts and documents make clear that the evidence is at least in equipoise in showing that the Veteran's current bilateral hearing loss disability is etiologically related to noise exposure incurred during periods of active duty for training.  In particular, the claims file contains conflicting findings and opinions of two VA examiners, as well as consistent statements from the Veteran and his representative relating his current bilateral hearing loss symptoms to his time in the Oklahoma Air National Guard.  After weighing the probative value of each VA examiners' opinions, the Board finds it significant that the April 2015 VA audiologist provided very thorough opinions regarding the cause of the Veteran's hearing loss based on his service treatment and personnel records, VA and private treatment records, and the Veteran's lay statements.  Moreover, the June 2008 VA examiner only considered whether his current bilateral hearing loss related to his active duty service, but did not consider whether his current disability related to his periods of ACDUTRA or INACDUTRA.  Thus, the Board finds that the Veteran's current bilateral hearing loss disability is etiologically related to in-service noise exposure, including periods of active duty for training.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes the evidence is at least in equipoise in showing that service connection for bilateral hearing loss is warranted.  Thus, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for bilateral hearing loss.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


